Citation Nr: 1759061	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A §§ 1151 for right ear condition. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse. 


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from September 1972 to September 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Portland, Oregon, Regional Office (RO).

In July 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional development is necessary and the case is REMANDED for the following action:

1. Request the Veteran provide the date his surgery occurred and the specific VA facility and location of his claimed surgery (there are conflicting dates in the record including, 1982, 1985-1986, 1987, and 1992). The Veteran should provide a specific statement with the specific information requested.

2. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record. The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.
		
Ensure all of the Veteran's medical records are requested from the Omaha VAMC for the time period from 1982 to 1992. 

3. After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo a VA examination to address the complications resulting from the Veteran's right ear surgery. In conjunction with the examination, the claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

a. The examiner should ascertain whether the Veteran has a right ear disability and if so, whether any current injury to the Veteran's right ear was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA.

b. The examiner should also determine whether a medical professional could reasonably foresee the failure of the Veteran's right ear drum surgery.

The examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

*The Veteran's September 1972 medical examination for service entrance indicates abnormal ear drums on the right side. The Veteran's September 1972 report of medical history indicates he is in excellent health but states he has ear, nose, or throat trouble. 

*A January 1974 service treatment record (STR) indicates the Veteran was seen with complaints of a cold and states that both ears were blocked with wax.

*The Veteran's April 1975 in-service medical examination indicates abnormal ears and abnormal eardrums. The Veteran's April 1975 report of medical history notes ear, nose, and throat trouble. 

*The Veteran's August 1975 report of medical history indicates the Veteran is in good health and has no problems with his ears, nose, or throat. The Veteran's August 1975 medical examination indicates normal ears and normal drums.

*A June 1992 operation note states the Veteran's right gelfoam patch eardrum was performed, tolerated well, and the patient went home in good condition. 

*A September 2002 VA treatment note states the Veteran presents with a 7mm posterior central ear drum perforation with one previous unsuccessful surgical attempt to close. 

*A March 2003 VA treatment note reports the Veteran wears a plastic earplug covering his right ear. The clinician noted a diagnosis of "right chronic tympanic membrane perforation, status post surgery, which was unsuccessful."

*A September 2003 VA treatment note reports the Veteran has a known right chronic tympanic membrane perforation from an unsuccessful surgery in 1987. 

*A March 2007 audio examination indicates the Veteran's ruptured eardrum condition worsened after surgery and noting that testing could not be completed due to extreme ear sensitivity. 

*An August 2009 private medical record reports a 25 percent posterior perforation in the Veteran's right ear. A separate August 2009 private medical record also reports the Veteran's ear perforation was made bigger by his surgery. The Veteran indicated that he was counseled that his ear surgery (myringotomy) would have a 90 percent success rate. Another August 2009 private treatment record notes the surgery was performed at the VA in Omaha in 1982. 

*In an August 2009 lay statement the Veteran indicated that he is claiming under  USC 1151 because the surgery performed by VA left his right inner ear exposed, affects his hearing, and causes continuous pain. 

*In his July 2017 hearing testimony, the Veteran indicated that he had a very small hole in his ear drum when he entered service. The Veteran indicated that he had an unsuccessful surgery to repair the hole in 1992 at the Omaha VAMC, which left him with extreme sensitivity to cold, wind, and water in his right ear.

4. Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).


